Citation Nr: 1704314	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating excess of 10 percent for the service-connected thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disorder.
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran enlisted in the United States Marine Corps Reserve in October 2005; he had an initial period of active duty for training (ACDUTRA) from January 2006 to August 2006.  The appellant was called to active duty in December 2007 and served until January 2009, including almost seven months in Iraq.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Anchorage, Alaska that, in pertinent part, denied the claim of entitlement to a rating in excess of 10 percent for the service-connected thoracolumbar spine disability and denied the claim of entitlement to service connection for a cervical spine disorder.

In September 2013, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Anchorage RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing is of record.

In March 2015, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At the outset, the Board notes that in its prior remand decision it requested that the Veteran be examined by an orthopedic spine surgeon or equivalent to address both claims.  Subsequently, in July 2015, the Veteran was examined by a physician's assistant.  Although remand is required on this basis to comply with the Board's obligations under Stegall v. West, 11 Vet. App. 268 (1998), as will be discussed, the case must be remanded for other reasons as well.  

Turning first to the claim of entitlement to an increased rating for the thoracolumbar spine disability, although range of motion testing results were reported by the July 2015 VA examiner, the Board finds such results to be inadequate because they do not include the range of motion results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.

In addition to the aforementioned range of motion testing results, the examiner should consider reports of a thermal scan and correspondence from the Veteran's private chiropractor, Dr. Bean, and render opinions as to whether the Veteran has suffered from invertebral disc syndrome (IVDS) and neurological consequences resulting from his service-connected thoracolumbar spine disability during the appeal period.

Addressing the claim of entitlement to service connection for a cervical spine disorder, the Board directed that the Veteran undergo a cervical spine examination and that an etiology opinion be rendered.  The Board specifically asked the examiner to address as to whether the Veteran's current cervical spine disorder is related to his active service, whether the Veteran's in-service reports of headaches were actually symptoms of a cervical spine disorder, and whether, if arthritis was present, whether such manifested within one year of the Veteran's January 2009 separation from service.

In July 2015, the VA examiner noted the Veteran's cervical spine diagnoses as cervical segmental somatic dysfunction, diagnosed in October 2011, and degenerative arthritis, diagnosed in February 2014.  The arthritis diagnosis was made based on a cervical magnetic resonance imaging scan that was not associated with the claims file.  Inasmuch as the examiner rendered an opinion, he stated that he could not find any mention of neck pain in the service treatment records while on active duty, and that the first mention of neck pain was in October 2011 when the Veteran strained his neck when lifting a 4-wheeler.

Given that the VA examiner did not provide the opinions requested by the Board, an additional VA examination must be provided.   

Updated VA and private treatment records should be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that mail recently sent to the Veteran was returned as undeliverable.  The most recent address for the Veteran, as noted in his correspondence received in October 2013, is on C. Drive, however, an older address is listed in the Veterans Appeals Control and Locator System (VACOLS).  On remand, the AOJ should update the address.

Accordingly, the case is REMANDED for the following actions:

1. Update the Veteran's address in all VA databases containing such information.  Of note is that his current address, per correspondence received on October 31, 2013, is on C. Drive. 

2. Ask the Veteran to identify any private medical providers who have recently treated him for his back.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain VA treatment records dating from December 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After associating all available records requested above with the claims file, schedule the Veteran for a VA examination with an orthopedic spine surgeon, orthopedist, neurosurgeon, neurologist, or other specialist physician to determine the current severity of his thoracolumbar spine disability and the etiology of his cervical spine disorder.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Concerning the thoracolumbar spine disability: 

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since October 2010) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's thoracolumbar spine disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from radiculopathy related to his service-connected thoracolumbar spine disability.  Please explain why or why not.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran suffers from IVDS related to his thoracolumbar spine disability.  In addressing this question, the examiner should comment on the significance, if any, of Dr. Bean's April 2009 letter noting the Veteran's invertebral disc syndromes, including positive Kemp's and Milgram's tests, and March 2009 and September 2009 thermal scan results.  Please explain why or why not.

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected thoracolumbar spine disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected thoracolumbar spine disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Concerning the cervical spine disorder: 

All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should provide the following opinions:

a. At the conclusion of the examination, the examiner should identify all currently diagnosed cervical spine disorders.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from October 2011 onward.  The cervical spine disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

b. With respect to each diagnosed cervical spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to any incident of service.  Please explain why or why not.  

c. Additionally, the examiner should opine as to whether it is at least as likely as not that the Veteran's reports of headaches in service were actually symptoms of a cervical spine disorder as opposed to some other pathology.  Please explain why or why not.

d. Finally, if arthritis is present, the examiner should opine as to whether it at least as likely as not that it was present within one year of the Veteran's discharge from service in January 2009.  Please explain why or why not.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




